As filed with the Securities and Exchange Commission on August 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21943 Cadogan Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 149 Fifth Avenue, 15th Floor, New York, NY10010 (Address of principal executive offices) (Zip code) John Trammell 149 Fifth Avenue, 15th Floor, New York, NY10010 (Name and address of agent for service) 212-585-1600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments June 30, 2010 (Unaudited) Fair Value Frequency of Cost (in US Dollars) Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES - 18.32%a Fixed Income Arbitrage - 2.89%a GS Gamma Investments, Ltd. - Class A (Cayman Islands)d $ $ Quarterly Global Macro - Discretionary - 6.26%a Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity - General - 5.43%a Sprott Offshore Fund, Ltd. (Cayman Islands) Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity - Sector - 3.74%a Camber Capital Offshore Fund, Ltd. - Class A Unrestricted (Cayman Islands) Monthly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES (Cost $12,295,928) INVESTMENTS IN U.S. INVESTMENT COMPANIES - 55.18%a Dedicated Short Bias - Short Equity - 4.14%a AdvantHedge Fund, L.P. Monthly Dialectic Antithesis Partners, LPb Quarterly Sunridge Short Opportunities Fund LPe Monthly Event Driven - Distressed - 12.85%a Contrarian Capital Fund I, L.P. Annually Mast Credit Opportunities I, L.P. Quarterly MatlinPatterson Distressed Opportunities Fund, L.P. Semi-Annually Stone Lion Fund L.P.c Quarterly Long Short Equity - General - 21.17%a Absolute Partners Fund, LLC Monthly Arnott Opportunities (U.S.), LLC Quarterly Lafitte Fund I (QP) LP Quarterly Oak Street Capital Fund, L.P. Quarterly Soundpost Capital, LP Quarterly Steelhead Navigator Fund, L.P. Quarterly Tetra Capital Partners L.P. Monthly Long Short Equity - Sector - 17.02%a Aria Select Consumer Fund LP Monthly Coeus Capital LP Quarterly CRM Windridge Partners, L.P. Monthly Shannon River Partners II LP - Class A Quarterly Sio Partners, LP Quarterly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES (Cost $37,749,151) Shares or Principal Amount SHORT TERM INVESTMENT - 13.77%a State Street Institutional Treasury Money Market Fund - Class I, 0.04%f TOTAL SHORT TERM INVESTMENTS (Cost $9,840,951) Total Investments(Cost $59,886,030) - 87.27%a Assets in Excess of Other Liabilities - 12.73%a TOTAL NET ASSETS - 100.00%a $ Footnotes aPercentages are stated as a percent of net assets. b Total fair value of $727,068 is subject to 12-month lockup period by Dialectic Antithesis Partners, L.P. $391,498 and $335,570 of redemptions is subject to 12-month lockup period by Dialectic Antithesis Partners, LP, which expires in January, 2011 and February 2011, respectively. c Fair value of $2,263,007 of the redemption is subject to 12-month lockup period by Stone Lion Fund L.P., which expires in December, 2010. d Fair value of $2,068,927 of the redemption is subject to 12-month lockup period by GS Gamma Investments, Ltd. – Class A, which expires in May, 2011. e Fair value of $1,147,391 of the redemption is subject to 12-month lockup period by Sunridge Short opportunities Fund LP, which expires in April, 2011. f Rate indicated is the current yield as of June 30, 2010. Investments in investment companies are generally non-income producing. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of Investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2010; Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Equity Securities Non U.S. InvestmentCompanies $- $ 13,090,987 (a) $- $ 13,090,987 U.S. Investment Companies - 39,433,571 (a) - Short Term Investments 9,840,951(b) - - 9,840,951 Total Investments $ 52,524,558 $- (a) All other industry classifications are identified in the Schedule of Investments. (b) Short term investments that are sweep investments for cash balances in the Fund at June 30, 2010. There were no significant transfers between Level 1, Level 2 and/or Level 3 during the period ended June 30, 2010. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cadogan Opportunistic Alternatives Fund, LLC By (Signature and Title) /s/ John Trammell John Trammell, President DateAugust 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ John Trammell John Trammell, President DateAugust 23, 2010 By (Signature and Title) /s/ Matthew Jenal Matthew Jenal, Treasurer DateAugust 18, 2010
